 1   ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
 2   asurur@lawhjc.com

 3         HALL, JAFFE & CLAYTON, LLP
                   7425 Peak Drive
 4            Las Vegas, Nevada 89128
                    (702) 316-4111
 5                Fax (702) 316-4114

 6   Attorneys for Arlington West
     Twilight Homeowners Association
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:17-cv-01354-APG-EJY
     TRUSTEE, IN TRUST FOR THE BENEFIT
11   OF THE HOLDERS OF BAYVIEW            STIPULATION TO EXTEND TIME
     OPPORTUNITY MASTER FUND IVA          DISPOSITIVE MOTION BRIEFING
12   REMIC TRUST 2016-17NPL3 BENEFICIAL             FIRST REQUEST
     INTEREST CERTIFICATES, SERIES 2016-
13   17NPL3,
                      Plaintiff,                       ORDER
14
     vs.
15
     ZILIAN OU; SFR INVESTMENTS POOL 1,
16   LLC; ARLINGTON WEST TWILIGHT
     HOMEOWNERS ASSOCIATION; DOW
17   INDIVIDUALS I-X, inclusive, and ROE
     CORPORATIONS I-X, inclusive,
18
                             Defendants.
19

20            The parties, by and through their respective attorneys, stipulate as follows:

21           1. U.S. Bank National Association (“U.S. Bank”) filed its Motion for Summary

22   Judgment on October 9, 2019 [ECF No. 35].

23           2. SFR Investments Pool 1, LLC (“SFR”) filed its Motion for Summary Judgment

24   October 9, 2019 [ECF No. 36].

25           3. Arlington West Twilight Homeowners Association (“Arlington”) filed its Motion

26   for Summary Judgment on October 10, 2019 [ECF No. 37].

27           4. Responses to U.S. Bank and SFR’s motions are due October 30, 2019.

28           5. Responses to Arlington’s motion are currently due October 31, 2019.

                                                      1
 1          6.     There is good cause to extend the response deadline for each of the motions to

 2   December 13, 2019 because counsel for the parties are all preparing for and participating in a

 3   two-week jury trial in the Eighth Judicial District Court. There is therefore good cause to

 4   extend the response deadline to December 13, 2019, a date after the expected last day of trial

 5   and after the Thanksgiving holiday. The requested extension is limited and will not unduly

 6   delay resolution of this matter.
      Dated: October 30, 2019.                      Dated: October 30, 2019.
 7
      HALL, JAFFE & CLAYTON, LLP                    AKERMAN, LLP
 8
      By: /s/Ashlie L. Surur                        By: /s/ Tenesa S. Powell
 9    Ashlie L. Surur, Esq.                         Natalie L. Winslow, Esq.
      Nevada Bar No.11290                           Nevada Bar No. 12125
10    7425 Peak Drive                               Tenesa S. Powell, Esq.
      Las Vegas, Nevada 89128                       Nevada Bar No. 12488
11    Attorneys for Arlington West                  1635 Village Center Circle, Suite 200
      Twilight Homeowners Association               Las Vegas, Nevada 89134
12                                                  U.S. Bank National Association, As Trustee,
                                                    In Trust For The Benefit Of The Holders Of
13                                                  Bayview Opportunity Master Fund IVA
                                                    REMIC Trust 2016-17NPL3 Beneficial
14                                                  Interest Certificates, Series 2016-17NPL3
      Dated: October 30, 2019.
15
      KIM GILBERT EBRON
16
      By: /s/ Diana S. Ebron
17    Diana S. Ebron, Esq.
      Nevada Bar No. 10580
18    Jacqueline A. Gilbert, Esq.
      Nevada Bar No. 10593
19    Karen L. Hanks, Esq.
      Nevada Bar No. 9578
20    7625 Dean Martin Drive, Suite 110
      Las Vegas, Nevada 89139
21    Attorneys for SFR Investments Pool 1,
      LLC
22

23                                               ORDER
24   IT IS SO ORDERED.
25   DATED:
                                                         __________________________________
26                                                       UNITED STATES DISTRICT JUDGE
                                                         Dated: October 30, 2019.
27   UNITED STATES DISTRICT COURT JUDGE
28

                                                     2
